Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed April 15, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00690-CV



                 IN RE JETALL COMPANIES, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-77552

                         MEMORANDUM OPINION

      On October 8, 2020, relator Jetall Companies, Inc. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, Jetall asks this court to compel the Honorable Mike Engelhart,
presiding judge of the 151st District Court of Harris County, to vacate his August
31, 2020 order granting the motion to strike Jetall’s jury demand. We conditionally
grant the petition.

                                    BACKGROUND

      Gene and Astrid Van Dyke (the “Van Dykes”) entered into an option contract
to sell their house to Jetall. The terms of the contract did not give Jetall an exclusive
option to purchase the property. Jetall and the Van Dykes entered into a series of
amendments, which either extended the termination option, the closing date, or both.
After the parties entered into a fifth and final amendment to the contract extending
the closing date, Jetall did not appear for the closing, tender the purchase price, or
execute any of the closing documents. On August 17, 2018, unbeknownst to the
Van Dykes, Jetall filed a lis pendens on the property. The Van Dykes’ real estate
broker sent a notice of the Van Dykes’ termination of the contract and request for
the release of the earnest money contract to Jetall and the escrow agent at the title
company.

      On October 25, 2018, alleging that the Van Dykes had refused to perform
under the contract, Jetall sued the Van Dykes for breach of contract, fraud, fraudulent
inducement, fraud in a real estate transaction, and attorney’s fees. The Van Dykes
filed an answer, alleging that they owned the property in fee simple title and that
Jetall had fraudulently filed a lis pendens for the sole purpose of creating a cloud on
the title to their property and asking the trial court to expunge the lis pendens. The
Van Dykes further sought damages, including attorney’s fees.

      On December 14, 2018, the Van Dykes filed a motion to expunge the August
17, 2018 lis pendens and specifically requested attorney’s fees and court costs for
                                           2
having to prosecute the motion. Jetall released the August 17, 2018 lis pendens on
January 28, 2019, which was the date the hearing was scheduled on the motion to
expunge.

        On July 12, 2019, the trial court granted the Van Dykes’ December 17, 2018
motion for summary judgment, which disposed of all of Jetall’s claims and ordered
that Jetall take nothing on its claims against the Van Dykes. The trial court further
reserved for disposition the Van Dykes’ claims for reasonable attorney’s fees against
Jetall and their claim for the earnest money under the contract at issue between the
parties.

        The Van Dykes, on September 30, 2019, filed a motion for summary judgment
as to their affirmative claims for the earnest money held in trial court’s registry and
their attorney’s fees from Jetall’s breach of the contract. On October 25, 2019, the
trial court granted the Van Dykes’ motion for summary judgment on its affirmative
claims. This ruling along with the July 12, 2019 summary judgment in favor of the
Van Dykes against Jetall’s affirmative claims constituted a final judgment.

        On November 7, 2019, the Van Dykes filed a motion to modify the final
judgment because the trial court awarded $60,000 from the registry of court, rather
than $58,000 that had actually been deposited in the registry. The trial court granted
the Van Dykes’ motion and signed a modified final judgment on November 19,
2019.

        Jetall, on December 19, 2019, filed a motion for new trial on all claims. The
trial court held a hearing on the motion for new trial on January 27, 2020, and orally
granted Jetall’s motion for new trial on attorney’s fees on the ground that the Van
                                          3
Dykes’ motion for summary judgment relied on untimely and inadequately disclosed
expert testimony. On January 29, 2020, the trial court signed the order granting, in
part, Jetall’s motion for new trial:

                IT IS, THEREFORE, ORDERED, ADJUDGED, AND
         DECREED that Plaintiff Jetall Companies, Inc.’s Motion for New Trial
         is DENIED in part and GRANTED in part. The Court’s Judgment
         signed November 19, 2019 is VACATED as to the Defendants’ award
         of attorney’s fees and the new trial is only ordered as to Defendants’
         claim for attorney’s fees.

         The Van Dykes moved for reconsideration on Jetall’s motion for new trial or,
in the alternative, for leave to supplement discovery responses as to their expert
designation. The trial court, on February 17, 2020, signed the order denying the Van
Dykes’ motion for reconsideration. The trial court also stated the following in the
order:

         It is further ORDERED that the final disposition (trial, summary
         judgment, etc.) of the remaining portion of this case must be held
         promptly. The parties should contact the Court’s clerk to set the
         matter for hearing at the earliest possible moment as permitted by the
         TRCP.1

         On July 17, 2020, the Van Dykes filed a motion for summary judgment as to
their attorney’s fees, and the motion was set for submission for August 17, 2020. On
August 10, 2020, a week before submission, Jetall filed its jury demand requesting
a trial by jury on “all issues triable to a jury.” The Van Dykes responded with a
motion to strike Jetall’s jury demand, arguing that the demand was not timely and a


         1
             Emphasis added.
                                           4
jury would not be available due to COVID-19, which would injure the Van Dykes
and disrupt the trial court’s docket.

      The trial court, on August 18, 2020, signed the order denying the Van Dykes’
motion for summary judgment as to their attorney’s fees and stated that “[t]he only
issue that remains to be tried is the AMOUNT of attorney’s fees to be awarded to
Defendants.”

      On August 31, 2020, the trial court signed the order granting the Van Dykes’
motion to strike Jetall’s jury demand and, on September 14, 2020, signed the order
setting the case for a nonjury trial on November 3, 2020.

                               STANDARD OF REVIEW

      Ordinarily, to be entitled to a writ of mandamus, the relator must show that
the trial court clearly abused its discretion, and that the relator lacks an adequate
remedy by appeal.      In re Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (orig.
proceeding) (per curiam). A trial court clearly abuses its discretion if it reaches a
decision so arbitrary and unreasonable as to amount to a clear and prejudicial error
of law or if it clearly fails to analyze the law correctly or apply the law correctly to
the facts. In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302–03 (Tex. 2016)
(orig. proceeding) (per curiam); In re Cerberus Capital Mgmt., L.P., 164 S.W.3d
379, 382 (Tex. 2005) (orig. proceeding) (per curiam).

      The adequacy of an appellate remedy must be determined by balancing the
benefits of mandamus review against the detriments. In re Team Rocket, L.P., 256
S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). Because this balance depends
heavily on circumstances, it must be guided by analysis of principles rather than
                                       5
simple rules that treat cases as categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d
458, 464 (Tex. 2008) (orig. proceeding). In evaluating benefits and detriments, we
consider whether mandamus will preserve important substantive and procedural
rights from impairment or loss. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
136 (Tex. 2004) (orig. proceeding). We also consider whether mandamus will
“allow the appellate courts to give needed and helpful direction to the law that would
otherwise prove elusive in appeals from final judgments.” Id. Finally, we consider
whether mandamus will spare the litigants and the public “the time and money
utterly wasted enduring eventual reversal of improperly conducted proceedings.” Id.

                                        ANALYSIS

I.     Abuse of Discretion

       In the petition, Jetall contends that the trial court abused its discretion by
striking its timely filed jury demand. The right to a jury trial is guaranteed by the
Texas Constitution. In re J.N.F, 116 S.W.3d 426, 431 (Tex. App.―Houston [14th
Dist.] 2003, no pet.) (citing Tex. Const. art. I, § 15). In civil cases, the right to a jury
trial is not automatic, but, rather, arises only when a party has demanded a jury trial
and paid the applicable jury fee. Id. at 431. Under Texas Rule of Civil Procedure
216, a party is entitled to a jury trial if a written request is made within a reasonable
time before the first trial setting on the nonjury docket, but in no event less than 30
days before such setting. Tex. R. Civ. P. 216(a). The conditions set forth in Rule
216 are prerequisites to a jury trial, not guarantees of one. In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 130 (Tex. 2004) (orig. proceeding). The trial court is


                                             6
required to give the parties at least 45 days’ notice of the first trial setting. Tex. R.
Civ. P. 245.

       A request in advance of the 30-day deadline is presumed to have been made a
reasonable time before trial. Halsell v. Dehoyos, 810 S.W.2d 371, 371 (Tex. 1991)
(per curiam). The adverse party may rebut that presumption by showing that (1) the
granting of a jury trial would operate to injure the adverse party, (2) disrupt the
court’s docket, or (3) impede the ordinary handling of the court’s business. Id. at
371.

       Jetall argues that it properly requested a jury trial at least 30 days before the
case was set for trial and paid the jury fee. See Tex. R. Civ. P. 245 (requiring trial
court to give parties at least 45 days’ notice of first trial setting). 2 The Van Dykes
argue that they need not rebut the presumption that Jetall is entitled to a jury trial.
See In re A.L.M.-F., 593 S.W.3d 271, 283 (Tex. 2019). The Van Dykes’ reliance on
A.L.M.-F. is misplaced. In A.L.M.-F., the issue before the court was whether a party
who waived the right to a jury before the associate judge is entitled to demand a jury
trial in a de novo hearing before the referring court under Section 201.015 of the
Texas Family Code. Id. at 274. Section 201.015 provides for a de novo hearing
before court that referred a matter to an associate judge. Tex. Fam. Code Ann.


       2
          The Van Dykes contend that Jetall did not address in its petition all grounds they raised
in support of their motion to strike Jetall’s jury demand. Specifically, the Van Dykes assert that
Jetall did not address injury, disruption, or impediment and, because the trial court did not specify
on which ground or grounds it granted the motion to strike, Jetall has waived any response to these
grounds by not addressing them in its petition. A review of the record and Jetall’s petition reflects
that Jetall addressed the arguments the Van Dykes raised in their motion to strike Jetall’s jury
demand.
                                                 7
§ 201.015. The Texas Supreme Court held that section 201.015 permits but does
not require the referring court to grant a jury-trial demand made for the first time at
the de novo hearing stage. Id. at 274. When a jury trial is available as a matter of
right, a timely request is presumptively reasonable and ordinarily must be granted
absent evidence that granting the request would “(1) injure the adverse party, (2)
disrupt the court’s docket, or (3) impede the ordinary handling of the court’s
business.” Id. at 283 (quoting Halsell, 810 S.W.2d at 371). But because section
201.015 does not afford a right to a jury trial in a de novo hearing, no presumption
arises. Id. at 283. Section 201.015 has no relevance to this case and, therefore,
A.L.M.-F. is not applicable here. The Van Dykes must rebut the presumption that
Jetall’s jury demand was timely.

      The Van Dykes further respond that, in any event, they rebutted the
presumption that Jetall’s jury demand was timely. The Van Dykes point out that
Jetall, despite filing its lawsuit on October 25, 2018, did not make its jury demand
until August 10, 2020. Moreover, although the trial court, on February 17, 2020,
signed the order denying the Van Dykes’ motion for reconsideration and further
ordered that “the final disposition (trial, summary judgment, etc.) of the remaining
portion of this case must be held promptly [and] [t]he parties should contact the
Court’s clerk to set the matter for hearing at the earliest possible moment as
permitted by the TRCP,” Jetall waited almost six months to make its jury demand.
The Van Dykes assert that it had suffered ongoing injury by Jetall’s actions, which
were designed to cloud the title to their property, i.e., recording successive lis
pendens, and to increase the likelihood that their lender would foreclose on the
property.
                                          8
         The Van Dykes also complain that they incurred expenses in filing trial
preparation documents on October 27, 2021, consistent with the September 14, 2020
order assigning the case to trial on November 3, 2020. The Van Dykes argue that
this supports an implied finding that the Van Dykes would suffer injury due to
Jetall’s last-minute jury demand. However, the filing occurred about six weeks after
the September 14, 2020 order and about 11 weeks after the August 10, 2020 jury
demand. The relevant period is the date of the jury demand. In any event, the filing
also occurred after Jetall had filed its mandamus petition in this court and after we
had requested a response to the petition and had issued the October 15, 2020 stay
order.

         The Van Dykes also assert that, requesting a jury in light of COVID-19 delays,
would cause further disruptions of the trial court’s docket. The Van Dykes assert
that the trial court’s February 17, 2020 order that the parties should contact the
court’s clerk “to set the matter for hearing at the earliest possible moment as
permitted by the TRCP,” is evidence that Jetall’s last-minute jury demand would
cause further disruption of the trial court’s docket and that the trial court had already
contemplated the effect of its ruling to grant the new trial would have on its docket.
According to the Van Dykes, although the Texas Supreme Court had permitted jury
trials to proceed in Harris County district courts, adding another jury trial to the
already-backlogged jury-trial docket would disrupt the court’s docket or impede the
ordinary handling of the court’s business.

         Jetall points out that the case was not designated as trial ready until September
14, 2020, and, therefore, even if a jury trial demand had been made in February 2020,

                                             9
there is no evidence that the trial court would have set the matter for any trial before
September 2020. Thus, there could not have been any disruption to the trial court’s
docket because the case was never set on the trial docket or designated trial ready.
Jetall further argues, and we agree, that any jury trial requested after the trial court
had granted the new trial on January 29, 2020, would have been postponed by the
Texas Supreme Court’s emergency orders and any alleged prejudice suffered by the
Van Dykes in having to wait for a jury trial arises from the pandemic, not the timing
of Jetall’s jury demand. Therefore, according to Jetall, there is no evidence that the
timing of the jury demand caused any disruption to the trial court’s docket or that
the Van Dykes suffered prejudice as a result. The Van Dykes have not rebutted the
presumption that Jetall’s jury demand was timely, and the trial court abused its
discretion by striking Jetall’s jury demand.

II.   No Adequate Remedy by Appeal

      Having determined that the trial court abused its discretion by striking Jetall’s
timely jury demand, we must consider whether Jetall has an adequate remedy by
appeal. Whether Jetall has an adequate remedy by appeal is determined by balancing
the benefits of mandamus review against the detriments. See Team Rocket, L.P.,
256 S.W.3d at 262.

      We consider whether mandamus will preserve important substantive and
procedural rights from impairment or loss. See Prudential Ins. Co. of Am., 148
S.W.3d at 136. “The Constitution is not suspended when the government declares a
state of disaster.” In re Abbott, 601 S.W.3d 802, 805 (Tex. 2020) (orig. proceeding)
(per curiam).    The Texas Supreme Court’s Twenty-Second Emergency Order

                                          10
Regarding the COVID-19 State of Disaster, which was in effect on the date the trial
court struck Jetall’s jury demand, provided that modification or suspension of “any
and all deadlines and procedures, whether prescribed by statute, rule or order” was
“[s]ubject only to constitutional limitations.” Twenty-Second Emergency Order
Regarding the COVID-19 State of Disaster, 609 S.W.3d 129 (Tex. 2020). The Texas
Supreme Court’s emergency orders may not be used to deny constitutional rights.
See In re V.K., 607 S.W.3d 471, 480 (Tex. App.—Houston [14th Dist.] 2020, orig.
proceeding) (holding that, to extent trial court relied on emergency COVID-19
orders to deny constitutional right, such reliance was abuse of discretion).
Therefore, the pandemic and the resulting delay in jury trials may not be used as a
reason to deny Jetall’s its constitutional right to have the underlying case heard by a
jury.

        We also consider whether mandamus will spare the litigants and the public
“the time and money utterly wasted enduring eventual reversal of improperly
conducted proceedings.” See Prudential Ins. Co. of Am., 148 S.W.3d at 136. A
refusal to grant a jury trial is harmless error only if the record shows that no material
issues of fact exist and an instructed verdict would have been justified. Halsell, at
372; see also Mercedes-Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 667 (Tex.
1996) (“The wrongful denial of a jury trial is harmful when the case contains
material fact questions.”). The trial court denied the Van Dykes motion for summary
judgment as to their claims for attorney’s fees and, therefore, has already determined
that there is an issue of material fact. The parties will be faced with trying the case
to a jury after an appeal on this issue. Addressing the trial court’s abuse of discretion
for striking Jetall’s jury demand will spare the parties and the public “the time and
                                          11
money utterly wasted” on an improperly conducted bench trial. See Prudential Ins.
Co. of Am., 148 S.W.3d at 136. We conclude that Jetall does not have an adequate
remedy by appeal.

                                    CONCLUSION

      Because the trial court abused its discretion by striking Jetall’s timely jury
demand and Jetall does not have an adequate remedy by appeal, we conditionally
grant Jetall’s petition for writ of mandamus and direct the trial court to vacate its
August 31, 2020 order granting the Van Dykes’ motion to strike Jetall’s jury
demand. The writ will issue only if the trial court fails to act in accordance with this
opinion. We lift the October 15, 2020 stay order.




                                        /s/    Tracy Christopher
                                               Chief Justice



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                          12